Title: To James Madison from William Lee, 26 June 1806
From: Lee, William
To: Madison, James



Sir,
Bordeaux June 26, 1806

If it is not thought incompatible with the public Service, I shall feel obliged if you will have the goodness to obtain leave for me of the President, to visit the United States, the next fall.  Should this permission be granted me, I will with your approbation name either Mr. John Appleton of Calais, Mr. Anderson of Montpellier, or Mr. F. Rotch a very respectable quaker of Nantucket to act in my stead, during the three, or four months, I propose to be absent from Bordeaux.  With great respect I have the honor to remain Your obt. St.

Wm. Lee

